FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the Month of August 2013 ELRON ELECTRONIC INDUSTRIES LTD. (Translation of Registrant’s Name into English) 3Azrieli Center, Triangle Building, 42nd Floor, Tel Aviv• ISRAEL (Address of Principal Corporate Offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-FþForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Indicate by check mark if the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: YesoNo o If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-(2):82- English Translation of Registrant’s Reports filed withthe Israeli Securities Authority onAugust 13, 2013 in connection with the Registrant's Financial Results for the Second Quarter of 2013. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. ELRON ELECTRONIC INDUSTRIES LTD. (Registrant) By: /s/Yaron Elad Yaron Elad VP & CFO Dated:August 13, 2013 3 Elron Electronic Industries Ltd. ("Elron" or the "Company") English Translation of Quarterly Report for the Second Quarter of 2013 Part I Material Changes and Updates that Occurred in the Company's Business in the Three Months Ended June 30, 2013 Details according to Regulation 39A of the Israel Securities Regulations (Periodic and Immediate Reports), 1970 In this section: "Board of Directors Report" English Translation of Elron's Board of Directors Report for the Second Quarter of 2013, included in Part II of this report. "Financial Statements" English Translation of Elron's Interim Consolidated Financial Statements for the Six Months Ended June 30, 2013, included in Part III of this report. "20-F Annual Report" Elron's Annual Report for 2012 filed with the SEC on Form 20-F. The rest of the terms in this report shall have the meaning ascribed to them in the 20-F Annual Report, unless stated explicitly otherwise. In accordance with reporting requirements in Israel, Elron filed an annual report for 2012 in Hebrew with the Israeli Securities Authority ("ISA Annual Report"), simultaneously with its 20-F Annual Report. For the convenience of the Company's U.S. based shareholders, in translating Part I of this report from Hebrew to English, changes and updates are given in reference to the 20-F Annual Report, rather than its ISA Annual Report filed in Hebrew. The matters described below are in addition to the developments and changes that occurred in the second quarter of 2013, which were described in Part I of the Company's Quarterly Report for the First Quarter of 2013. 1. Item 4A – Information on the Company: History and Development of the Company 1.1. Investments In the first half of 2013, Elron (directly and indirectly through RDC and Navitrio) invested approximately $4.5 million in group companies. For further details see Section 1.4 of the Board of Directors Report and Note 3 to the Financial Statements. 1.2. Transfer of Holdings in Navitrio to RDC In July 2013, subsequent to the date of this report, Elron transferred its holdings in Navitrio to RDC, in consideration for $5 million (the sum Elron invested in Navitrio since it was established in 2011), subject to adjustments. Subsequent to the transfer and a $1 million investment by RDC in Navitrio in July 2013, subsequent to the date of this report, Elron holds approximately 44% of Navitrio indirectly, and approximately 87% on a consolidated basis. 2. Item 4B – Business Overview: Our Main Group Companies 2.1. Given Imaging In July 2013, subsequent to the date of this report, Given Imaging announced that the second generation of its PillCam COLON was cleared by Japan's Pharmaceuticals & Medical Devices Agency (PMDA) for diagnosis of colonic disease when colonoscopy is required but difficult to conduct, including patients unwilling or unable to undergo colonoscopy. In addition, Given Imaging noted in its announcement, among other things, that it expects reimbursement in Japan to become effective during the first half of 2014, subject to government discretion. Given Imaging's abovementioned estimate is forward-looking in nature, as defined in Israel Securities Law, 5728-1968, and is based on information existing in Given Imaging on the date of this report. This estimate, in all or in part, may not materialize, or may materialize in a manner materially different than expected. The principal factors which may affect this are: the position of the parties responsible for approving reimbursement for the PillCam COLON, difficulties in manufacturing, marketing and/or selling the PillCam COLON in Japan, inability to realize technologies, modifications in technologies, business plan, goals and/or strategy. In August 2013, subsequent to the date of this report, Given Imaging announced that the U.S. Food and Drug Administration (FDA) granted clearance for the next generation PillCam, SB 3, to detect and monitor small bowel abnormalities. 2 2.2. Pocared In July 2013, subsequent to the date of this report, Pocared commenced urine sample collection for the trial it is conducting in order to test the efficacy of the first application of its system, urinary tract infection (UTI) diagnosis. The trial is expected to support its submission to the FDA for marketing clearance. The trial is being conducted at five of the world's leading medical centers. Pocared expects to complete the trial during 2013. Pocared's abovementioned estimates are forward-looking in nature, as defined in Israel Securities Law, 5728-1968, and are based on Pocared's estimates of its development and business potential, on Pocared's intentions and strategy as of the date of this report, and on information existing in Pocared on the date of this report. These estimates, in all or in part, may not materialize, or may materialize in a manner materially different than expected. The principal factors which may affect this are: developments in Pocared's field of operation, failure to obtain regulatory approval to continue product development, failure to achieve goals, trial results, inability to realize technologies, modifications in technologies, business plan, goals and/or strategy, or if any of the risk factors associated with the course of the trial and its results take place. Ari Bronshtein CEO Yaron Elad CFO August 13, 2013, Tel Aviv, Israel 3 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Second Quarter of 2013 1. Board of Directors' Analysis of the Company's Business 1.1. Company Description 1.1.1. General Elron Electronic Industries Ltd. ("Elron", the "Company") is an operational holding company focused on building technology companies. Elron's group of companies includes companies at various stages of development that are engaged in a variety of technology fields, such as developing medical devices and others. Elron's principal shareholder is Discount Investment Corporation Ltd. ("DIC") (50.32%), a company controlled by IDB Development Corporation Ltd. ("IDB"). Elron operates through consolidated companies (companies controlled by Elron and whose financial statements are consolidated with Elron's financial statements), associates (companies over which Elron has significant influence and which are included in its financial statements using the equity method), and other companies over which the Company does not have significant influence (included in the financial statements based on fair value) (the "Group Companies"). For details on the accounting method applied to the Group Companies in Elron's financial statements, Elron's holding percentage in the Group Companies, and their carrying value, see the annex to the Company's interim consolidated financial statements as of June 30, 2013 (the "Financial Statements"). The Financial Statements were prepared in accordance with International Financial Reporting Standards ("IFRS"). 1.1.2. Main goal Elron's main goal is to build value for its shareholders by enhancing and exiting its Group Company holdings (whether through their sale or through the public listing of their shares), while simultaneously seeking new investment opportunities in technology companies. 1.1.3. Strategy In order to achieve this goal, Elron operates according to the following business strategy: · Investing in Israeli or Israeli related technology companies. · Identifying and exploiting investment opportunities with significant exit potential. · Focusing on investments which afford Elron influence and active involvement in their management. · Actively enhancing the Group Companies' value by providing guidance and hands-on assistance to their management. · Exploiting opportunities to exit Group Companies. 1.1.4. RDC As part of its business strategy, Elron examines a broad range of cooperation and investment proposals, including through RDC – Rafael Development Corporation Ltd. ("RDC"), an Elron subsidiary. RDC has first rights to commercialize military technologies developed by Rafael – Advanced Defense Systems Ltd. ("Rafael") in civilian markets. RDC seeks to identify technology projects and invest in companies that will either make civilian use of Rafael's military technologies or which will benefit from Rafael's technology, know-how and expertise. Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Second Quarter of 2013 1.1.5. Group companies Elron's main Group Companies and its holding percentage in them as of the date of filing this report are as follows: · RDC (50.1%) - See description in section 1.1.4 above. · Given Imaging Ltd. (22% directly, and 8% by RDC) ("Given Imaging") - Given Imaging develops, manufactures, and markets diagnostic products for visualizing and detecting disorders of the gastrointestinal tract, among them the PillCam capsule, an ingestible capsule used to visualize the gastrointestinal tract through a miniaturized video camera contained in it. Given Imaging's shares are listed on the Nasdaq and the Tel Aviv Stock Exchange. · Pocared Diagnostics Ltd. (41%) ("Pocared") - Pocared is developing a real-time and automated system for infectious diseases diagnosis using optical technology, intended for use by major microbiological laboratories and hospitals, as an alternative to current microbiological practice of bacteria culturing. The system is designed to reduce the average diagnostic time and significantly increase output in comparison with current diagnostic practice. · BrainsGate Ltd. (30%) ("BrainsGate") - BrainsGate is developing a system for treating ischemic stroke. The system operates by electrically stimulating a nerve center located behind the nasal cavity using a miniature implantable electrode, in order to increase blood flow to the brain. The system is intended to significantly lengthen the approved stroke treatment window to 24 hours post-symptom onset, and to provide a more effective treatment than is currently available. See Item 4B – "Business Overview" of the Company's Annual Report for 2012 filed on Form 20-F with the Securities and Exchange Commission ("Elron's 2012 Annual Report") for details on the criteria for classifying a Group Company as a main company. Additional Elron Group Companies and its holding percentage in them as of the date of filing this report are, among others, as follows: · Kyma Medical Technologies Ltd. (73% by RDC) ("Kyma") - Kyma is developing a remote patient monitoring system for chronic heart failure patients, in order to enable early treatment of pulmonary edema and reduce the need for unnecessary hospitalizations. · Notal Vision Inc. (23%) ("Notal Vision") - Notal Vision develops, manufactures, and provides a system and services for remote monitoring of AMD patients at risk of vision loss, for the early detection of critical visual changes. · CartiHeal (2009) Ltd. (24%) ("CartiHeal") - CartiHeal is developing implants for repairing cartilage and osteochondral defects in loadbearing joints, such as the knee and ankle. The implant's unique structure, comprising a coral scaffold with biological modifications, causes the implant to biodegrade, and promotes the regeneration of native cartilage in its place. CartiHeal's first product is indicated for treatment of cartilage defects in the knee. · Navitrio Ltd. (87% by RDC) ("Navitrio") - Navitrio is an investment venture that incubates projects and invests in companies in the digital field. Navitrio's holdings as of the date of filing this report include: Cloudyn Software Ltd. (46%) ("Cloudyn"), which is developing solutions for the optimization of cloud computing costs and resources; Numbeez Ltd. (39%) ("Numbeez"), which is developing a micro-blogging platform that helps users create, track and share the interesting numbers in their lives; and Pose POS Ltd. (43%) ("POSE"), which is developing an online cash register, inventory management, and retail website management system. · Jordan Valley Semiconductors Ltd. (19%) ("Jordan Valley") - Jordan Valley develops, manufactures, and provides metrology solutions for manufacturing process control in the microelectronics industry. 2 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Second Quarter of 2013 1.1.6. Factors affecting the results of operations and capital resources As a holding company, Elron's operating results mainly derive from: · its share in the net losses of Group Companies; · gains or losses from exit transactions or changes in holdings, and revaluation of investments recorded based on fair value; · its corporate activities. Elron's capital resources in any given period are primarily affected by: · the extent of its investments; · proceeds from exit transactions; · available credit lines or loans; · dividends distributed to shareholders or received from Group Companies. Most of the Group Companies are technology companies which have not yet generated significant revenues, if at all, and which invest considerable resources in development and record losses. As a result, Elron has recorded and is expected to continue to record losses in respect of their ongoing operations, based on the accounting method applied to them in the Financial Statements. The technology field in which the Group Companies operate are characterized by a high degree of risk. The Group Companies' success is dependent, among other things, upon: their intellectual property and ability to protect it; their ability to raise financing; their ability to successfully complete their products' development and receive regulatory clearance to market them, including through clinical trials; their ability to make the transition from development to manufacturing stages; their ability to market their products on a significant commercial scale; their ability to develop additional products; and their ability to successfully compete in the markets in which they operate. Elron's ability to effect exit transactions at significant values is affected, among other things, by economic conditions, market conditions in the hi-tech industry, the status of the venture capital industry, the status of the capital markets, various contractual and regulatory restrictions, and is also dependent on management's ability to successfully lead exit transactions. In addition, Elron's and the Group Companies' ability to obtain external financing is affected by economic conditions, the status of the capital markets, and the status of the venture capital industry. 1.2. Description of Operations in the Period of this Report and Subsequently 1.2.1. Investments · In the first half of 2013, Elron (directly and indirectly through RDC and Navitrio) invested approximately $4.5 million in the Group Companies. For further details see section 1.4 below and Note 3 to the Financial Statements. 1.2.2. Developments in the Company and Group Companies · Given Imaging's PillCam SB 3 Cleared for Marketing in the U.S. - In August 2013, subsequent to the date of this report, Given Imaging announced that the U.S. Food and Drug Administration (FDA) granted clearance for the next generation PillCam, SB 3, to detect and monitor small bowel abnormalities. · Given Imaging's PillCam COLON Cleared for Marketing in Japan - In July 2013, subsequent to the date of this report, Given Imaging announced that the second generation its PillCam COLON was cleared by Japan's Pharmaceuticals & Medical Devices Agency (PMDA) for diagnosis of colonic disease when colonoscopy is required but difficult to conduct, including patients unwilling or unable to undergo colonoscopy. In addition, Given Imaging noted in its announcement, among other things, that it expects reimbursement in Japan to become effective during the first half of 2014, subject to government discretion. 3 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Second Quarter of 2013 Given Imaging's abovementioned estimate is forward-looking in nature, as defined in Israel Securities Law, 5728-1968, and is based on information existing in Given Imaging on the date of this report. This estimate, in all or in part, may not materialize, or may materialize in a manner materially different than expected. The principal factors which may affect this are: the position of the parties responsible for approving reimbursement for the PillCam COLON, difficulties in manufacturing, marketing and/or selling the PillCam COLON in Japan, inability to realize technologies, modifications in technologies, business plan, goals and/or strategy. · Transfer of Holdings in Navitrio to RDC - In July 2013, subsequent to the date of this report, Elron transferred its holdings in Navitrio to RDC, in consideration for $5 million (the sum Elron invested in Navitrio since it was established in 2011), subject to adjustments. Subsequent to the transfer and a $1 million investment by RDC in Navitrio in July 2013, subsequent to the date of this report, Elron holds approximately 44% of Navitrio indirectly, and approximately 87% on a consolidated basis. · Update on Pocared's FDA Trial - In July 2013, subsequent to the date of this report, Pocared commenced urine sample collection for the trial it is conducting in order to test the efficacy of the first application of its system, urinary tract infection (UTI) diagnosis. The trial is expected to support its submission to the FDA for marketing clearance. The trial is being conducted at five of the world's leading medical centers. Pocared expects to complete the trial during 2013. Pocared's abovementioned estimates are forward-looking in nature, as defined in Israel Securities Law, 5728-1968, and are based on Pocared's estimates of its development and business potential, on Pocared's intentions and strategy as of the date of this report, and on information existing in Pocared on the date of this report. These estimates, in all or in part, may not materialize, or may materialize in a manner materially different than expected. The principal factors which may affect this are: developments in Pocared's field of operation, failure to obtain regulatory approval to continue product development, failure to achieve goals, trial results, inability to realize technologies, modifications in technologies, business plan, goals and/or strategy, or if any of the risk factors associated with the course of the trial and its results take place. · Update on BrainsGate's FDA Trial - Further to Item 4B of Elron's 2012 Annual Report regarding BrainsGate's estimates regarding the timing of its clinical trial's completion, in light of volatility in the rate of patient recruitment, and the uncertainty arising from such volatility as to the rate of future patient recruitment, BrainsGate estimates that it may complete the trial in the fourth quarter of 2013 or the first half of 2014, upon its completion on approximately 450 patients. To date, BrainsGate has enrolled 317 patients at 65 medical centers in the United States, Europe and Asia. BrainsGate's above estimates are forward-looking in nature, as defined in Israel Securities Law, 5728-1968, and are based on BrainsGate's estimations of its recruitment rate potential as of the date of filing this report, and information existing in BrainsGate on the date of filing this report. These estimates, in whole or in part, may not materialize, or may materialize in a manner materially different than expected. The principal factors which may affect this are developments in BrainsGate's field of operation, failure to obtain regulatory approvals to continue development, failure to meet goals, failure to recruit the large number of candidates necessary to complete the trial, trial results, inability to realize technologies, modifications in technologies, modifications in business plan, goals and/or strategy, or if any risk associated with the course of the trial and its results occurs. · DIC Considering Sale of Controlling Block of Given Imaging - In January 2013, DIC announced that it intends to seek and consider possibilities to sell the controlling block of Given Imaging, through the sale of all its shares of Given Imaging, directly and indirectly through Elron (approximately 45%). There can be no assurance as to the identification or realization of such concrete possibility or as to the timing or terms of a transaction in this matter.Insofar as such a possibility is identified, Elron intends to consider participating in it. Any such transaction, if it were to occur, would require the appropriate corporate approvals of Elron. 4 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Second Quarter of 2013 1.2.3. Financing · Credit Line Extension - In April 2013, Elron and Silicon Valley Bank entered into a credit line extension agreement in the amount of $25 million, including $10 millionwhich is available until December 31, 2013 and an additional $15 million available until October 30, 2014. The credit line was extended in order to ensure and diversify additional sources of financing towards continued investing in the Group Companies and in new companies and to finance Elron's ongoing operations, and due to the partial utilization of the previous credit line which was about to expire. (For further details see section 1.4 below). · As of the date of filing this report, Elron's and RDC's non-consolidated cash and cash equivalents amounted to approximately $24.5 million and $13.3 million, respectively. At this date Elron has a $4 million debt balance, and RDC has no debt. 1.3. Results of Operations 1.3.1. Elron's main operating results For the six months ended June 30, 2013 For the six months ended June 30, 2012 For the three months ended June 30, 2013 For the three months ended June 30, 2012 For the year ended December 31, 2012 unaudited audited $ thousands Net income (loss) attributable to Elron's shareholders ) ) ) Net income (loss) per share attributable to Elron's shareholders (in $) As previously mentioned, the income and loss attributable to Elron's shareholders mainly comprises of: I) Elron's share in the losses of Group Companies, II) gains and losses from exit transactions, revaluation of investments, and changes in holdings, III) corporate operating expenses:* 5 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Second Quarter of 2013 For the six months ended June 30, 2013 For the six months ended June 30, 2012 For the three months ended June 30, 2013 For the three months ended June 30, 2012 For the year ended December 31, 2012 $ thousands Losses in respect of Group Companies: Elron's share in net losses of Group Companies ) Excess cost amortization ) Impairment of investments in Group Companies and financial assets - ) - ) ) Total ) Gain from exit transactions, changes in holdings, and revaluation of investments (net of tax) Corporate operating expenses ) * The results summarized in the table are presented net of non-controlling interest. I) Losses in respect of Group Companies Elron's share in the net losses of Group Companies: As previously mentioned, most of the Group Companies are technology companies which have not yet generated significant revenues, if at all, and which invest considerable resources in research and development and in marketing activities. According to accounting principles, these companies' investments in the development of their products are recorded as they occur in their statement of income as an increase in R&D expenses (insofar as these expenses are not capitalized as intangible assets as is permitted, according to accounting principles, only when technological feasibility has been established). Therefore, as the Group Companies increase their investments in order to develop their products and advance their business, they cause Elron to record greater losses in respect of its share in their losses. The loss Elron recorded in the second quarter and first half of 2013 in respect of its share in the net losses of Group Companies (net of non-controlling interest) resulted mainly from the losses of Pocared, BrainsGate, Navitrio, CartiHeal, and Kyma. The loss Elron recorded in the second quarter and first half of 2012 in respect of its share in the net losses of Group Companies (net of non-controlling interest) resulted mainly from the losses of Navitrio, NuLens Ltd. ("NuLens"), Kyma, BrainsGate and Pocared. Excess cost amortization: The Company records amortization expenses in respect of excess cost attributed to investments in Group Companies, which are usually generated upon investment in such companies or when the accounting method applied is changed from the equity method to consolidation. Excess cost amortization expenses in the second quarter and first half of 2013 and 2012 were recorded primarily in respect of excess costs attributed to the Company's holding in Given Imaging. 6 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Second Quarter of 2013 Impairment charges of investments in Group Companies and financial assets: At each reporting date the Company examines whether there is any evidence that would indicate that its investment in Group Companies and financial assets is impaired. In the first half of 2013, no impairment charges were recorded. In the second quarter of 2012, an impairment charge was recorded in respect of the Company's holding in Wave Systems Corp. ("Wave") shares traded on the Nasdaq, due to a decrease in their share price. (In the third quarter of 2012, the entire holding in Wave shares was sold, except for those shares deposited in escrow with their receipt in the sale of Safend Ltd. ("Safend") in September 2011). II) Gain (Loss) from exit transactions, changes in holdings, and revaluation of investments Gains from exit transactions, changes in holdings, and revaluation of investments recorded at fair value in the second quarter and first half 2013 resulted mainly from: · A $1,287 thousand gain recorded in the second quarter due to an increase in Notal Vision's fair value; · An $810 thousand loss recorded in the second quarter due to a decrease in Jordan Valley's fair value; · A $1,201 and $1,399 thousand gain (net of non-controlling interest) recorded in the second quarter and first half, respectively, from a change in the Company's holding in Given Imaging as a result of options granted to Given Imaging employees having been exercised or having expired. Gains from exit transactions, changes in holdings, and revaluation of investments recorded at fair value in the second quarter and first half 2012 resulted mainly from: · An approximately $8,500 thousand gain (net of non-controlling interest) recorded in the second quarter as a result of additional consideration received for the sale of Medingo Ltd. ("Medingo") completed in 2010; · An approximately $1,000 thousand gain recorded in the second quarter due to an increase in Jordan Valley's fair value; · An approximately $208 and $715 thousand loss (net of non-controlling interest) recorded in the second quarter and first half, respectively, from a decrease in the Company's holding in Given Imaging as a result of options granted to Given Imaging employees having been exercised or having expired. III) Corporate operating expenses Corporate operating expenses include general and administrative expenses. There was no material change in corporate operating expenses in the first half of 2013 as compared with the first half of 2012. 7 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Second Quarter of 2013 1.3.2. Consolidated statements of profit and loss For the six months ended June 30, 2013 For the six months ended June 30, 2012 For the three months ended June 30, 2013 For the three months ended June 30, 2012 For the year ended December 31, 2012 unaudited unaudited audited $ thousands Gain from disposal and revaluation of group companies, and changes in holdings, net Financial income Total income Research and development expenses, net Selling and marketing expenses 70 General and administrative expenses Equity in losses of associates, net Financial expenses Other expenses (income), net 17 12 ) Total costs and expenses Income (Loss) before taxes on income ) ) Tax benefit - ) - ) ) Net income (loss) ) ) Net income (loss) attributable to the Company's shareholders ) ) ) Net income (loss) attributable to non-controlling interest ) ) Basic and diluted net income (loss) per share attributable to the Company's shareholders (in $) 1.3.3. Analysis of the consolidated statements of profit and loss Gain from disposal and revaluation of Group Companies and changes in holdings, net In the second quarter and first half of 2013, the gain from disposal and revaluation of Group Companies and changes in holdings, net, amounted to $1,921 and $2,267 thousand, respectively, and mainly resulted from: a $1,287 thousand gain recorded in the second quarter due to an increase in Notal Vision's fair value, mainly due to progress made in the clinical trials it is conducting; an $810 thousand loss recorded in the second quarter due to a decrease in Jordan Valley's fair value; and a $1,444 and $1,745 thousand gain recorded in the second quarter and first half, respectively, from a change in the Company's holding in Given Imaging as a result of options granted to Given Imaging employees having been exercised or having expired. In the second quarter and first half of 2012, gains from disposal and revaluation of Group Companies and changes in holdings, net, amounted to $16,595 and $16,082 thousand, respectively, and mainly resulted from: a $15,558 thousand gain in the second quarter from additional consideration received from the sale of Medingo completed in 2010; a $1,000 thousand gain in the second quarter from an increase in Jordan Valley's fair value; and a $188 and $701 thousand loss in the second quarter and first half of 2012, respectively, from a decrease in the Company's holding in Given Imaging as a result of options granted to Given Imaging employees having been exercised or having expired. 8 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Second Quarter of 2013 Financial income Financial income in the second quarter and first half of 2013 amounted to $193 and $502 thousand, respectively, and resulted mainly from interest income on deposits and from translation differences. Financial income in the second quarter and first half of 2012 amounted to $364 and $917 thousand, respectively, and resulted mainly from interest income on bank deposits, and from a change in the fair value of the Company's holding in GigOptix Inc. ("GigOptix") shares. Operating expenses Operating expenses in the second quarter and first half of 2013 amounted to $2,520 and $5,453 thousand, respectively, compared with $4,085 and $7,526 thousand, respectively, in the second quarter and first half of 2012, and comprised mainly of research and development expenses, net, selling and marketing expenses, and general and administrative expenses of Elron's, RDC's, Navitrio's and consolidated companies' corporate operations. The following table summarizes the operating expenses of Elron and its consolidated companies: For the six months ended June 30, 2013 For the six months ended June 30, 2012 For the three months ended June 30, 2013 For the three months ended June 30, 2012 unaudited unaudited $ thousands Corporate RDC Kyma Starling (1) - - Navitrio (2) SmartWave Other (3) - - (1) Starling Advanced Communications Ltd. was liquidated during 2012. (2) Includes operating expenses of Cloudyn, a subsidiary. (3) In 2012 mainly included Sync-Rx Ltd. ("Sync-Rx", sold in November 2012). RDC: The increase in RDC's operating expenses in the first half of 2013 compared with the first half of 2012 resulted mainly from an increase in workforce. Navitrio: The decrease in Navitrio's operating expenses in the first half of 2013 compared with the first half of 2012 resulted mainly from a decrease in the R&D expenses of Cemmerce, an in-house project in which Navitrio ceased investment during 2013, from a decrease in Navitrio's workforce, and from a decrease in the R&D expenses of its subsidiary, Cloudyn. SmartWave Medical Ltd. ("SmartWave"): The increase in SmartWave's operating expenses in the first half of 2013 compared with the first half of 2012 resulted mainly from an increase in research and development expenses incurred in completing the necessary actions in preparation and for the commencement of clinical trials. Equity in losses of associates, net Elron's share in the net losses of its associates results from its holdings in certain investments that are accounted for under the equity method. Elron's share in the net losses of its associates in the second quarter and first half of 2013 amounted to $1,639 and $5,213 thousand, respectively, compared with $1,807 and $4,991 thousand, respectively, in the second quarter and first half of 2012. As most of the Group Companies are companies whose operations have not yet generated significant revenues, if at all, and invest considerable resources in research and development and in marketing activities, Elron expects to continue to record losses in respect of these companies' ongoing operations in accordance with the accounting method applied to them in Elron's financial statements. In addition, see the analysis of the results of operations of main associates below. 9 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Second Quarter of 2013 Financial expenses Financial expenses in the second quarter and first half of 2013 amounted to $244 and $370 thousand, respectively, and resulted mainly from interest on the loan drawn down under the credit line agreement with Silicon Valley Bank, and from commissions and other expenses related to this credit line (see section 1.4 below). Financial expenses in the second quarter and first half of 2012 amounted to $1,303 and $1,834 thousand, respectively, and resulted mainly from a change in the fair value of the Company's holding in Wave shares. (In the third quarter of 2012, the entire holding in Wave shares was sold, except for shares deposited in escrow with their receipt in the sale of Safend in September 2011). Other expenses (income), net Other expenses, net, in the second quarter and first half of 2012 amounted to $500 thousand and resulted from a provision for contingent liabilities. 1.3.4. Analysis of the results of operations of main associates Given Imaging Given Imaging reported the following operating results (according to IFRS): For the six months ended June 30, 2013 For the six months ended June 30, 2012 Increase (Decrease) For the three months ended June 30, 2013 For the three months ended June 30, 2012 Increase (Decrease) unaudited unaudited $ thousands % $ thousands % Sales % % Operating income % % Net income attributable to shareholders % % The increase in Given Imaging's sales in the second quarter of 2013 compared with the second quarter of 2012 mainly resulted from an increase in sales in Given Imaging's three areas of operation. The increase in Given Imaging's sales in the first half of 2013 compared with the first half of 2012mainly resulted from an increase in revenues in the EMEA and APAC regions. The increase in income attributable to shareholders and operating income in the second quarter and first half of 2013 compared with the second quarter and first half of 2012 mainly resulted from the increase in sales and in gross profit. Pocared Pocared's loss in the second quarter and first half of 2013 amounted to $2,347 and $4,137 thousand, respectively, compared with a loss of $1,832 and $3,142 thousand, respectively, in the second quarter and first half of 2012. Pocared is in the development stage and has not yet commenced sales. Pocared's losses mainly result from research and development expenses. The increase in loss was mainly due to progress in the FDA trial it is conducting. BrainsGate BrainsGate's loss in the second quarter and first half of 2013 amounted to $1,075 and $3,015 thousand, respectively, compared with a loss of $1,889 and $3,384 thousand, respectively, in the second quarter and first half of 2012. BrainsGate is in the development stage and has not yet commenced sales. BrainsGate's losses mainly result from research and development expenses. The decrease in loss was due to an R&D grant BrainsGate received which partially reduced R&D expenses, and from financial income BrainsGate recorded in the second quarter and first half of 2013 due to exchange rate fluctuations, as opposed to financial expenses recorded in the second quarter and first half of 2012, due to exchange rate fluctuations. 10 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Second Quarter of 2013 1.4. Financial Position, Liquidity and Capital Resources Financial position June 30, 2013 December 31, 2012 unaudited audited $ thousands Total assets in the consolidated statement of financial position Investments in associates and financial assets measured at fair value (including assets held for sale) Other long-term receivables Current assets (excluding assets classified as held for sale) Intangible assets, net Current liabilities Long-term liabilities Total liabilities Equity including non-controlling interest Shareholders' equity attributable to Elron's shareholders at June 30, 2013 was $154,739 thousand, representing approximately 82% of the total assets in the statement of financial position, compared with $162,040 thousand at December 31, 2012, representing approximately 82% of total assets in the statement of financial position. Consolidated working capital at June 30, 2013 amounted to $43,149 thousand, compared with $48,521 thousand at December 31, 2012. The decrease in working capital resulted from a decrease in cash balance due to investments in Group Companies. This decrease was partially offset by the reclassification of amounts originally deposited in long-term escrow in connection with the sale of Sync-Rx as current assets. 11 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Second Quarter of 2013 Elron's, RDC's and Navitrio's primary cash flows (1) For the six months ended June 30, 2013 For the six months ended June 30, 2012 For the three months ended June 30, 2013 For the three months ended June 30, 2012 unaudited unaudited $ thousands Investments in Elron's, RDC's and Navitrio's group companies (2) Proceeds from disposal of Elron's and RDC's non-current investments - Raising of Elron's debt - - Repayment of RDC's loans (3) - ) - ) Dividend distributed by RDC (3) - ) - ) (1) The amounts presented include RDC's and Navitrio's cash flows in full (100%) in addition to Elron's cash flows, but exclude the cash flows of their subsidiaries. (2) Excluding Elron's investment in Navitrio in the first quarter of 2013. (3) Including Rafael's share only in the loans granted/repaid and in the dividend distributed. Cash balance Consolidated cash and cash equivalents at June 30, 2013 amounted to $41,676 thousand, compared with $47,525 thousand at December 31, 2012. Elron's and RDC's non-consolidated cash and cash equivalents at June 30, 2013 amounted to $20,741 and $19,357 thousand, respectively, compared with $25,097 and $20,267 thousand, respectively, at December 31, 2012. Uses of cash The main uses of cash in the second quarter and first half of 2013 were investments and loans to Group Companies in the amount of $1,646 and $3,308 thousand, respectively, by Elron, $366 and $666 thousand, respectively, by Navitrio, and $500 thousand by RDC in the first half of 2013. Also, cash was used to pay corporate and RDC's operating expenses, as detailed above in section 1.3.3. The main uses of cash in the second quarter and first half of 2012 were investments and loans to Group Companies in the amount of $500 and $4,341 thousand, respectively, by Elron, $1,000 and $1,500 thousand, respectively, by RDC, and $1,000 and $1,000 thousand, respectively, by Navitrio. Also, cash was used to pay corporate and RDC's operating expenses, as detailed above in section 1.3.3. In addition, RDC's cash was used to prepay its entire debt to its shareholders in the amount of $6,500 thousand, of which Elron's share amounted to $3,250 thousand (approximately $3,300 thousand including interest), and to distribute a cash dividend to its shareholders in the amount of approximately $17,800 thousand, of which Elron's share amounted to approximately $8,900 thousand. 12 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Second Quarter of 2013 Investments in Group Companies during the first half of 2013 and 2012 are summarized in the following table (see also Note 3 to the Financial Statements for additional details regarding investments in Group Companies): Elron RDC Navitrio For the six months ended June 30, unaudited $ thousands Consolidated Companies (1) Kyma - SmartWave - Cloudyn (2) - Associates and Other Investments Pocared - NuLens - BrainsGate - Numbeez (2) - Notal Vision (3) - Total investments (1) The amounts exclude Elron's investment in Navitrio in the amount of $1,000 thousand in the first half of 2013 and RDC's investment in Navitrio in the amount of $1,000 thousand in July 2013, subsequent to the date of this report. These investments do not affect the cash included in the Financial Statements. (2) Subsequent to the date of this report Navitrio invested $400 thousand in Pose, $100 thousand in Numbeez, and $100 thousand in Cloudyn. (3) Subsequent to the date of this report Elron invested approximately $970 thousand in Notal Vision. Proceeds from the disposal of Elron's and RDC's non-current investments Proceeds Elron and RDC received from the disposal of non-current investments in the first half of 2013 mainly included proceeds Elron received in the amount of $1,923 thousand from its share in the release of the deposit that was held in escrow in connection with the sale of Wavion Inc. ("Wavion") that was completed in 2011. Proceeds Elron and RDC received from the disposal of non-current investments in the first half of 2012 mainly included: proceeds Elron and RDC received in the second quarter in the amount of approximately $1,409 and $14,149 thousand, respectively, from the sale of Medingo completed in 2010; proceeds Elron and RDC received in the second quarter in the amount of approximately $2,702 and $19,908 thousand, respectively, from the release of the deposit that was held in escrow in connection with the sale of Medingo; proceeds Elron received in the second quarter in the amount of $1,272 thousand from the sale of Wavion completed in November 2011; proceeds Elron received in the second quarter in the amount of $871 thousand from the sale of Wave shares; and proceeds Elron received in the first half in the amount of $837 thousand from the sale of the remainder of its holding in GigOptix shares. Credit line extension In April 2013, Elron and Silicon Valley Bank ("SVB") entered into a credit line extension agreement. The previous credit line in the amount of $30,000 was available until May 2013, of which $5,000 thousand were utilized. In August 2012, Elron prepaid $1,000 thousand out of this debt, and as of the date of this report, Elron has an outstanding debt to SVB in the amount of $4,000 thousand in respect of the previous credit line. The terms of the previous credit line continue to apply to the outstanding debt, and are detailed in Note 11 to Elron's consolidated financial statements as of December 31, 2012. The credit line was extended in order to ensure and diversify additional sources of financing towards continued investing in the Group Companies and in new companies and to finance Elron's ongoing operations, and due to the partial utilization of the previous credit line which was about to expire. 13 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Second Quarter of 2013 The terms of the credit line extension agreement are detailed below: Credit Amount- $25,000 thousand. Draw Period- $10,000 thousand are available from the signing of the agreement until December 31, 2013. An additional $15,000 thousand are available from the signing of the agreement until October 30, 2014. Repayment date- 24 months after each respective draw. Prepayment- Elron will be entitled to make prepayment without any cost at any time. Repayment upon Exit Transaction- If Elron receives aggregate proceeds greater than $30,000 thousand from the sale of a Group Company ("Exit Transaction"), SVB will have the right to demand repayment in an amount equal to 50% of the proceeds received in cash (not exceeding the amount of the outstanding debt). Dividend Distribution- If Elron distributes a dividend, SVB will have the right to demand repayment in an amount equal to 100% of the dividend (not exceeding the amount of the outstanding debt). Notwithstanding, should prepayment be made following an Exit Transaction or at Elron's initiative, SVB will not have the right to additional prepayment in the event Elron distributes a dividend up to the amount that was prepaid. Interest- Wall Street Journal Prime rate plus 1.75% per annum. Unused Line Fee- 0.5% per annum of the unused portion of the credit amount. Collateral- At the time the credit line is actually utilized, Elron will pledge shares directly held by it in Given Imaging in an amount equal to maintain a 3.25 ratio of the market value of the pledged shares (based on their trailing 5-day average closing price prior to the computation date) to the amount of credit utilized. Should the coverage ratio of the market value of the pledged shares to the credit amount utilized decrease below 3, then Elron shall either pledge additional Given Imaging shares or repay a portion of the credit utilized in order to maintain a coverage ratio of 3.25, or provide alternative collateral acceptable to SVB. As of the date of this report, Elron has pledged 1,130,000 shares of Given Imaging in favor of SVB pursuant to the terms of the previous credit line, representing, as of June 30, 2013, approximately 3.6% of Given Imaging's outstanding shares. As of June 30, 2013 the coverage ratio is approximately 3.9, and as of August 12, 2013, the coverage ratio is approximately 4.6. At June 30, 2013, Elron had a $4,000 thousand debt to banks. RDC had no debt at June 30, 2013. 14 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Second Quarter of 2013 Main Group Companies' cash flows Cash flows from operating activities Cash balance Note in Financial Statements For the six months ended June 30, 2013 For the six months ended June 30, 2012 For the three months ended June 30, 2013 For the three months ended June 30, 2012 As of June 30, As of December 31, Unaudited Audited $ thousands BrainsGate ) - Given Imaging - Pocared ) 3.A 2. Market Risk Exposure and Management The report in this section refers to Elron and its consolidated companies to the extent that the exposure to market risks is material. The Company's risk management policy is implemented only for Elron itself. Elron does not determine the risk management policy for its Group Companies, and has not taken any action in the period of this report to hedge market risks resulting from operations of its Group Companies. During the period of this report, and during the period from June 30, 2013 until the date of filing this report, no material change has taken place with respect to the market risks to which the Company is exposed, the Company's policy for managing such risks, the officer responsible for their management and the means of supervising and implementing the policy, as described in Item 5 of Elron's 2012 Annual Report. 2.1. Report on Linkage Bases Presented below is the Company's consolidated linkage balance at June 30, 2013, December 31, 2012, and June 30, 2012. 15 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Second Quarter of 2013 As of June 30, 2013 ($ thousands) (unaudited) NIS (CPI linked) USD (or USD linked) NIS (unlinked) Non- monetary item (2) Total Assets(1) Cash and cash equivalents - - Other account receivables 50 Investments in associates - - - Other investments measured at fair value - - - Property, plant andequipment, net - - - Intangible assets, net - - - Other long-term receivables - 68 75 Total assets 50 Liabilities (1) Trade payables 1 27 - Other account payables - Loans from banks and others - - - Royalty bearing government grants - - - Employee benefits, net - - - 4 4 Long-term taxes - - - Total liabilities 1 (1) Non-current assets and liabilities in this table include the current maturities in respect thereof. (2) Including items that are not financial items. As of December 31, 2012 ($ thousands) (audited) NIS (CPI linked) USD (or USD linked) NIS (unlinked) Non- monetary item (2) Total Assets(1) Cash and cash equivalents - - Other account receivables 34 91 Investments in associates - - - Other investments measured at fair value - - - Property, plant andequipment, net - - - Intangible assets, net - - - Other long-term receivables - 64 75 Total assets 34 Liabilities (1) Trade payables 11 49 - Other account payables - Loans from banks and others - - - Royalty bearing government grants - - - Employee benefits, net - - - 4 4 Long-term taxes - - - Total liabilities 11 (1) Non-current assets and liabilities in this table include the current maturities in respect thereof. (2) Including items that are not financial items. 16 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Second Quarter of 2013 As of June 30, 2012 ($ thousands) (unaudited) NIS (CPI linked) USD (or USD linked) NIS (unlinked) Non- monetary item (2) Total Assets(1) Cash and cash equivalents - - Other account receivables 86 Assets held for sale - - - Investments in associates - - - Other investments measured at fair value - - - Property, plant andequipment, net - - - Intangible assets, net - - - Other long-term receivables - 64 - Total assets 86 Liabilities (1) Trade payables - 34 - Other account payables - Loans from banks and others - - - Royalty bearing government grants - - - Employee benefits, net - - - 5 5 Long-term taxes - - - Total liabilities - (1) Non-current assets and liabilities in this table include the current maturities in respect thereof. (2) Including items that are not financial items. 2.2. Sensitivity Tests of Financial Instruments The following tables describe sensitivity tests of the fair value of financial instruments included in the Financial Statements that are held by the Company and its subsidiaries, in accordance with changes in market factors. The following comments should be considered with regards to the tables below: 1. The instruments that appear below are not necessarily presented in the Financial Statements at fair value. 2. The exchange rates according to which the sensitivity tests were carried out are the closing rates on the day of calculation. 3. Sensitivity tests for the influence of interest rate changes on financial assets and financial liabilities were not presented due to their negligible influence on their fair value. 17 Elron Electronic Industries Ltd. Part II English Translation of Board of Directors Report for the Second Quarter of 2013 I. Sensitivity tests of balances as of June 30, 2013 Sensitivity test of changes in the dollar-NIS exchange rate Gain (loss) from changes in the dollar-NIS exchange rate Increase Decrease Fair value 10% 5% 10% 5% Section $ thousands Current Assets: Other account receivables 43 21 ) ) Cash and cash equivalents ) ) Non-current assets: Long-term receivables 68 7 3 (7
